 20-01188-jlg    Doc 1     Filed 06/20/20 Entered 06/20/20 21:15:49          Main Document
                                        Pg 1 of 200



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

In the Matter of the Petition of Dalia Genger, as
Trustee of The Orly Genger 1993 Trust Established
on Dec. 13, 1993 by Arie Genger, grantor.

                                                         S.D.N.Y. Case No. 19-cv-9365


Dalia Genger, trustee of the Orly Genger 1993 Trust,

                             Petitioner,
v.                                                       N.Y. Cnty. Surrogate’s Court
                                                         File No.: 2008-0017/E
Orly Genger, Arie Genger, Glenclova Investment
Company, TR Investors, LLC, New TR Equtiy I,
LLC, New TR Equity II, LLC, Trans-Resources,
Inc., Arnold Broser, David Broser, John Does 1-20,
and Jane Does 1-20,

                             Respondents.


                               NOTICE OF REMOVAL

TO THE HONORABLE COURT:

       Ron Satija, the Chapter 7 Trustee (“Bankruptcy Trustee”) for the bankruptcy estate of

respondent Orly Genger (“Orly”), by and through his undersigned counsel, on behalf of the

respondent, hereby files this Notice of Removal pursuant to 28 U.S.C. § 1452 and Rule 9027 of

the Federal Rules of Bankruptcy Procedure in order to remove to this Court the action pending in

the New York County Surrogate’s Court, and respectfully states as follows:

       1.     On July 12, 2019, Orly filed a voluntary petition for bankruptcy pursuant to

Chapter 7 of the United States Bankruptcy Code in the United States Bankruptcy Court for the

Western District of Texas, Austin Division, under Case No. 19-10926-TMD (the “Bankruptcy
    20-01188-jlg     Doc 1       Filed 06/20/20 Entered 06/20/20 21:15:49                     Main Document
                                              Pg 2 of 200



Case”). The Bankruptcy Case is currently pending, and Ron Satija is the court-appointed

Bankruptcy Trustee.

         2.       Dalia Genger, as trustee of the Orly Genger 1993 Trust (“Dalia”), commenced the

underlying action against Orly and the other respondents in the New York County Surrogate’s

Court on or about June 14, 2016. In the action Dalia purports to seek, inter alia, an order for

respondents to turnover to the Orly Genger 1993 Trust (the “Orly Trust”) assets which Dalia

claims are assets of the Orly Trust.

         3.        All respondents moved to dismiss Dalia’s petition, but before the Surrogate’s

Court decided the motions to dismiss, Dalia filed an amended petition, on or about April 12,

2018. All respondents moved to dismiss this amended petition in early May 2018, and these

motions to dismiss have been sub judice before the Surrogate’s Court since that time.1

         4.       Dalia’s turnover action in the Surrogate’s court was automatically stayed once

Orly filed for bankruptcy protection. The turnover claims Dalia asserts concern assets that are

also alleged to belong to Orly’s bankruptcy estate. On this basis, the Bankruptcy Trustee seeks

to remove the claims in the Surrogate’s Court action to the bankruptcy court by way of the

instant removal proceeding. Once the action is removed, the Bankruptcy Trustee intends to

promptly file a motion to transfer the case to the Western District of Texas, where the

Bankruptcy Case is pending, so that all of these interrelated claims can be adjudicated in one

forum.




1
  As of June 2019, Dalia claims to have appointed Michael Oldner, an individual unknown to Orly who is
apparently located in Arkansas, to serve as the “successor trustee” of the Orly Trust. The appointment is invalid due
to the fact that it occurred during the pendency of the removal proceedings against Dalia (which on October 8, 2019
were separately removed to this Court, in Case No. 19-cv-9319). Nonetheless, in light of this recent purported
trustee appointment, it is unclear who is now prosecuting this turnover case in the Surrogate’s Court. Therefore, out
of an abundance of caution, this Notice of Removal is being served on counsel for both Dalia and Michael Oldner.


                                                         2
 20-01188-jlg     Doc 1     Filed 06/20/20 Entered 06/20/20 21:15:49            Main Document
                                         Pg 3 of 200



        5.     The Surrogate’s Court action is a civil action (other than a proceeding before the

United States Tax Court or a civil action by a governmental unit to enforce its police or

regulatory power) of which this Court has jurisdiction under the provisions of 28 U.S.C.

§ 1334(b).

        6.     Upon removal, the action is a core proceeding under 28 U.S.C. § 157(b)(2),

including without limitation subsections (A), (B), (C), (E) and (O). Alternatively, the matter is

related to the Bankruptcy Case, and the Federal Court should retain jurisdiction because the

matter cannot be timely adjudicated in the New York Surrogate’s Court. The Surrogate’s Court

case has been pending since 2016, and motions to dismiss have been pending for more than a

year.

        7.     This notice of removal is timely because the underlying Surrogate’s Court action

was initiated well before the commencement of the Bankruptcy Case, and this notice is being

filed within ninety days after the order of relief in the Bankruptcy Case. Fed. R. Bankr. P.

9027(a)(2).

        8.     Pursuant to Rule 9027 of the Federal Rules of Bankruptcy Procedure, the

Bankruptcy Trustee is causing a copy of this Notice to be filed with the Clerk in the Surrogate’s

Court action and serving copies of this Notice upon all counsel of record in the Surrogate’s Court

proceeding. The service list appended hereto contains a list of all counsel to the removed

proceeding.

        9.     Additionally, a complete copy of contents of the Surrogate’s Court’s file for this

proceeding is attached hereto, as Exhibits 1 through 51.




                                                 3
 20-01188-jlg     Doc 1     Filed 06/20/20 Entered 06/20/20 21:15:49            Main Document
                                         Pg 4 of 200



       WHEREFORE, the Bankruptcy Trustee prays that the Court and parties take notice that

the New York Surrogate’s Court action has been removed to this Court, and that the Court grant

the moving parties such other and further relief to which they may be justly entitled.


Dated: New York, New York
       October 9, 2019
                                            KASOWITZ BENSON TORRES LLP

                                            /s/ Michael Paul Bowen
                                            By: Michael Paul Bowen (mbowen@kasowitz.com)
                                            Andrew R. Kurland (akurland@kasowitz.com)
                                            1633 Broadway
                                            New York, NY 10019
                                            Tel. (212) 506-1700
                                            Fax (212) 506-1800

                                            Attorneys for Ron Satija, Bankruptcy Trustee




                                                 4
20-01188-jlg     Doc 1      Filed 06/20/20 Entered 06/20/20 21:15:49              Main Document
                                         Pg 5 of 200




                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on October 9,2019, the foregoing document was
 served via FedEx (without exhibits) on the parties to the New York Surrogate's Court action, as
 indicated below. They have been informed that exhibits are available by contacting the
 undersigned counsel.


 Judith Bachman, Esq                                 John Dellaportas, Esq.
 The Bachman Law Firm                                EMMET, MARVIN & MARTIN LLP
 365 S. Main Street, 2nd Floor                       120 Broadway, 32nd Floor
 New City, NY 10956                                  New York, NY 10271

 Counsel   for Dalia Genger                          Counsel.for the Sagi Genger 1993 Trust and
                                                     Sagi Genger

 Spencer L Schneider, Esq                            Chris Gartman, Esq.
 39 Broadway, 32nd Floor                             1 Battery ParkPlaza
 New York, NY 10006                                  New York, NY 10004

 Counsel   for Michael Oldner                        Counsel   for Arnold Broser and David Broser

 John Boyle, Esq.                                    Gerald Greenberg, Esq.
 Skadden, Arps, Slate, Meagher   & Flom LLP          Gelber Schachter & Greenberg
 4 Times Square                                      1221 BrickellAvenue
 New York, NY 10036                                  suite 2010
                                                     Miami, FL 33131
 Counsel for Glenclova Investment Company,
 TR Investors, LLC, New TR Equity I, LLC,            Counsel to Arie Genger
 New TR Equity II, LLC, and Trans-Resources,
 LLC


                                            KASOWITZ BENSON TORRES LLP



                                            Andrew R. Kurland, Esq




                                                 5
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 6 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 7 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 8 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 9 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 10 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 11 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 12 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 13 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 14 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 15 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 16 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 17 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 18 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 19 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 20 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 21 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 22 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 23 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 24 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 25 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 26 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 27 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 28 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 29 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 30 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 31 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 32 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 33 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 34 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 35 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 36 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 37 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 38 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 39 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 40 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 41 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 42 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 43 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 44 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 45 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 46 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 47 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 48 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 49 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 50 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 51 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 52 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 53 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 54 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 55 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 56 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 57 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 58 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 59 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 60 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 61 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 62 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 63 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 64 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 65 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 66 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 67 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 68 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 69 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 70 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 71 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 72 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 73 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 74 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 75 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 76 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 77 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 78 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 79 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 80 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 81 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 82 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 83 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 84 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 85 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 86 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 87 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 88 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 89 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 90 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 91 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 92 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 93 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 94 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 95 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 96 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 97 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 98 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                    Pg 99 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 100 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 101 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 102 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 103 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 104 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 105 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 106 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 107 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 108 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 109 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 110 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 111 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 112 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 113 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 114 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 115 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 116 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 117 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 118 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 119 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 120 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 121 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 122 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 123 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 124 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 125 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 126 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 127 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 128 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 129 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 130 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 131 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 132 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 133 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 134 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 135 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 136 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 137 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 138 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 139 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 140 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 141 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 142 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 143 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 144 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 145 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 146 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 147 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 148 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 149 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 150 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 151 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 152 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 153 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 154 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 155 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 156 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 157 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 158 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 159 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 160 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 161 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 162 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 163 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 164 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 165 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 166 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 167 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 168 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 169 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 170 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 171 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 172 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 173 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 174 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 175 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 176 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 177 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 178 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 179 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 180 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 181 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 182 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 183 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 184 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 185 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 186 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 187 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 188 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 189 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 190 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 191 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 192 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 193 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 194 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 195 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 196 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 197 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 198 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 199 of 200
20-01188-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 21:15:49   Main Document
                                   Pg 200 of 200
